OPINION SUR DENIAL OF PETITION FOR REHEARING
ADAMS, Circuit Judge.
I would grant the petition for rehearing filed by the Occupational Safety and Health Commission because I believe that precluding the Commission from proceeding with an appeal in the context presented here raises a serious question relating to the effective administration of an important congressional enactment. This is especially so when the role of labor unions has also been restricted by the decision of the Court in this case.